DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments and remarks filed on 4/13/21 are acknowledged.  Claims 38, 70, 76, 88, 113, 130, 141, 145, 148 have been amended. Claims 151-153 have been added. Claims 1-37, 39-69, 71-75, 77-87, 89-93, and 114-115 have been canceled. Claims 38, 70, 76, 88, and 94-113, 116-153 pending.
Claims  118-121, 131-132, 142-143 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/18.
Claims 38, 70, 76, 88, 94-113, 116, 117, 122-130, 133-141, and 144-150 are under examination as they read on the elected species of secukinumab and psoriasis. 
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 70, 76, 88, 94-113, 116, 117, 122-129, 133-140, and 144-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 38 is directed to a method for treating a patient having a disease or condition associated with an interleukin 17 molecule, the method comprising:
providing daily a solid anti-interleukin 17 antibody (AI17-antibody) dose shaped as a tissue-penetrating member and configured to be orally delivered to the patient’s intestinal tract, wherein an amount of AI17-antibody in the solid dose is in a range from about 1 to 20 mg;
penetrating the solid dose AI17-antibody into an intestinal wall of the patient after oral ingestion by the application of mechanical force on the tissue-penetrating member such that tissue-penetrating member is retained in the intestinal wall; and
releasing the AI17-antibody into the patient’s blood stream from the solid dose AI17-antibody in the intestinal wall to treat the disease or condition, wherein with parenteral injected delivery, the AI17-antibody is capable of binding to and inhibiting activity of the interleukin-17 molecule to treat the disease or condition associated with the interleukin-17 molecule, and wherein any adverse reaction from said release of the AI17-antibody in the intestinal wall is less than that associated with parenteral injected delivery of the AI17-antibody.
Independent claim 70 is directed to a method for treating a patient having a disease or condition associated with an interleukin 17 molecule, the method comprising:
providing daily a solid anti-interleukin 17 antibody (AI17-antibody) dose shaped as tissue-penetrating member and configured to be orally delivered to the patient’s intestinal tract, wherein an amount of AI17-antibody in the solid dose is in a range from about 1 to 20 mg;

releasing the AI17-antibody into the patient’s blood stream from the solid dose AI17-antibody in the intestinal wall to treat the disease or condition such that a daily fluctuation in a plasma concentration of the AI17-antibody is between about 0.12 and 0.26%;
wherein, with parenteral injected delivery, the AI17-antibody is capable of binding to and inhibiting activity of the interleukin-17 molecule to treat the disease or condition associated with the interleukin-17 molecule; and wherein any adverse reaction from said release of the AI17-antibody in the intestinal wall is less than that associated with the parenteral injected delivery of the AI17-antibody.
Independent claim 76 is directed to method for treating plaque psoriasis in a patient by inhibiting a biological activity of an interleukin 17 molecule, the method comprising:
providing daily a solid anti-interleukin 17 antibody (AI17-antibody) dose shaped as a tissue-penetrating member wherein an amount of AI17-antibody in the solid dose is in a range from about 1 to 20 mg;
penetrating the solid dose AI17-antibody into an intestinal wall of the patient after oral ingestion by the application of mechanical force on the tissue-penetrating member such that the tissue-penetrating member is retained in the intestinal wall; and
releasing a therapeutically effective amount dose of the AI17-antibody into the blood stream of the patient from the solid dose AI17-antibody in the intestinal wall to inhibit a biological activity of interleukin 17 molecule, 
wherein, with parenteral injected delivery, the AI17-antibody is capable of binding to and inhibiting the activity of the interleukin-17 molecule to treat the plaque psoriasis, and wherein any adverse reaction from said release of the AI17-antibody in the intestinal wall is less than that associated with the parenteral injected delivery of the AI17-antibody.
Independent claim 88 is directed to a method for treating psoriatic arthritis in a patient by inhibiting an activity of an interleukin 17 molecule, the method comprising:
providing daily a solid anti-interleukin 17 antibody (AI17-antibody) dose shaped as a tissue-penetrating member, wherein an amount of AI17-antibody in the solid dose is in a range from about 1 to 20 mg;
penetrating the solid dose AI17-antibody into an intestinal wall of the patient after oral ingestion by the application of mechanical force on the tissue-penetrating member such that the tissue-penetrating member is retained in the intestinal wall; and
releasing a therapeutically effective amount dose of the AI17-antibody into the blood stream of the patient from the solid dose AI17-antibody in the intestinal wall to inhibit the biological activity of the interleukin 17 molecule;
 and wherein, with parenteral injected delivery, the AI17-antibody is capable of binding to and inhibiting the activity of the interleukin-17 molecule to treat the psoriatic arthritis, and wherein any adverse reaction from said release of the AI17-antibody in the intestinal wall is less than that associated with the parenteral injected delivery of the AI17-antibody.
Independent claim 145 is directed to a method for treating a patient having a disease or condition associated with an interleukin 17 molecule, wherein the treatment minimizes adverse reactions associated with parenteral injection of anti-interleukin 17 antibody (AI17-antibody) for treatment of the disease or condition, the method comprising:
administering to the patient a daily dose of AI17-antibody in range of about 1 to 20 mg, wherein the AI17-antibody is in a solid form shaped as a tissue-penetrating member and configured to be orally delivered to the patient’s intestinal tract; wherein the administration comprises:
penetrating the solid form AI17-antibody into an intestinal wall of the patient after oral ingestion by the application of mechanical force on the tissue-penetrating member such that the tissue penetrating member is retained in the intestinal wall or surrounding tissue, and

wherein, with parenteral injected delivery, the AI17-antibody is capable of binding to and inhibiting activity of the interleukin-17 molecule to treat the disease or condition associated with the interleukin-17 molecule; and wherein any adverse reaction from the release administration of the AI17-antibody in the intestinal wall is minimized as compared to the parenteral injected delivery of the AI17-antibody.
Independent claim 148 is directed to a method for treating a patient having a disease or condition associated with an interleukin 17 molecule, the method comprising:
providing daily a solid anti-interleukin 17 antibody (AI17-antibody) dose shaped as a tissue-penetrating member and configured to be orally delivered to the patient’s intestinal tract wherein an amount of AI17-antibody in the solid dose is in a range from about 1 to 20 mg:
penetrating the solid dose AI17-antibody into the patient’s intestinal wall or surrounding tissue after oral ingestion by the application of mechanical force on the tissue-penetrating member such that the tissue penetrating member is retained in the intestinal wall or surrounding tissue; and
releasing the AI17-antibody from the retained solid dose AI17 into mesenteric vasculature surrounding the intestinal wall such that released the AI17-antibody flows into patient’s the portal vein and into the patient’s liver where a substantial amount of the AI17-antibody binds to interleukins present in the liver before binding to said interleukins present at non-liver sites in the body; and wherein, with the release into the mesenteric vasculature, the AI17-antibody is capable of binding to and inhibiting activity of the interleukin-17 molecule to treat the disease or condition associated with the interleukin-17 molecule.
 

The specification teaches that an "anti-AI17 antibody" may correspond to a full-length antibody or an antigen-binding portion thereof and also comprises monoclonal antibodies which are human or humanized antibodies using methods known in the art.  The specification teaches that the term "antibody" refers to any immunoglobulin molecule comprised of four polypeptide chains, two heavy chains and two light chains, or any functional fragment, mutant, variant, or derivation thereof, which retains the essential epitope binding features of an Ig molecule.  The specification teaches that an "anti-interleukin antibody (AI-antibody)", "AI-antibody portion" or "AI-antibody fragment" and/or "AI-antibody variant" includes any protein or peptide containing molecule that comprises at least a portion of an immunoglobulin molecule, including, but not limited to at least one CDR of a heavy or light chain or a ligand binding portion thereof, a heavy chain or light chain variable region, a heavy chain or light chain constant region, a framework region, or any portion thereof, or at least one portion of interleukin receptor (e.g. an IL-17 receptor) or binding protein, which can be incorporated into an antibody of the present invention (see instant specification at p. 37, paragraph 0101).
The specification teaches that the AI17 antibody secukinumab is an exemplary antibody of the invention (see p. 3, paragraph 0008), and also teaches that ixekizumab and brodalumab are also preferred AI17 antibodies (p. 39, paragraph 0102; see also paragraphs 0107-0112).  The specification teaches that these antibodies have been shown to be useful for treatment of plaque psoriasis, and secukinumab has also shown positive clinical results in treatment of ankylosing spondylitis, and psoriatic arthritis, and is being evaluated for treatment of multiple sclerosis and rheumatoid arthritis (paragraph 0108).
Similarly, the relevant art teaches that secukinumab (also known in the art as “AIN457”) is safe and effective for treatment of moderate-to-severe plaque psoriasis (see Papp et al, British J. Dermatol., 2013, 168:412-421), as well as rheumatoid arthritis and uveitis (see Hueber et al, Science Translational Med., 2010, 2(52):52ra72, p. 1-9).
However, the claims encompass far more than the aforementioned anti-AI17 antibodies.  The claims encompass a genus of antibodies described solely in functional terms, with no correlation between their structure and function. The specification teaches that the AI17-antibody encompasses full length antibodies, as well as any functional fragment, mutant, variant, or derivation thereof.  Thus, the claims encompass many genera of chemical and biological molecules.  The claims state that administration of the AI17 antibody dose shaped as a tissue penetrating member must produce less adverse reaction(s) from the release of the AI17 antibody compared to that associated with parenteral injected delivery of the AI17 molecule, wherein said adverse reaction can be an injection site reaction, anaphylactic reaction, anaphylactic shock, edema, headache, immunogenic reaction, production of antibodies against the AI17-antibody, or reduced efficacy of the AI17-antiobody.  The claims also recite that the claimed method result in a daily fluctuation in plasma concentration of the AI17 antibody of between about 0.12 and 0.26%, and a Cmax which is reached in a shorter time period than when the AI17-antibody is extravascularly injected, and wherein administration of the AI17-antibody by the claimed methods results in a tmax for the AI17-antibody that is less than about 50% of a tmax resulting from extravascular injection of said antibody.
However, with the exception of secukinumab, brodalumab, and ixekizumab, the specification describes no guidance regarding the corresponding structure that is required for the molecule to perform the required functions.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.  The instant case has many similarities to Abbvie.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The anti-AI17 antibodies encompassed by the claims do not meet the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because the skilled artisan cannot Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481,1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us].  "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. In re Curtis, 354 F.3d 1347,1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Regarding the antibodies encompassed by the claims, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 1993, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (See pages 293-295). While some publications acknowledge that CDR3 is important for antigen binding, the conformations of other CDRs as well as the framework are equally important in antigen binding. For example, MacCallum et al. (Journal of Molecular Biology, 262:732-745,1996) analyzed antigen-contacting residues and combining site shape of various antibodies and state that although CDR3 of the heavy chain and light chain dominate, a number of residues outside of the standard CDR definitions make antigen contacts (See page 733). MacCallum et al. teach that antigens tend to bind to the antibody residues located at the center of the combining site where the six CDRs meet (See abstract and page 742) and less et al. further teach that non-contacting residues are important in defining "canonical" backbone conformations.  Additionally, Vajdos et al. (Journal of Molecular Biology, 2002 Jul 5; 320(2):415-28) additionally states that, "... Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.
The instant specification does not describe any AI17 immunoglobulin with regards to its structural components, such as CDRs or variable regions. The instant specification lists the antigen (IL-17) to which the claimed immunoglobulins bind, but provides no description of how binding of an immunoglobulin in any specific region of IL-17 would lead to inhibition or blocking of its activity. It is possible that binding to IL-17 at some antigen sequences will not result in inhibited activity, as they may not affect conformation, protein binding or other aspects of IL-17 activity. Without demonstration that any antibody that binds IL-17 would result in neutralization of IL-17 activity, one of ordinary skill in the art could not predict the potential neutralizing capability of any given antibody. Antibodies are capable of binding to any number of possible epitopes on a given protein, and not all of those interactions will result in lost activity for the antigen protein. The disclosure fails to describe the common attributes or characteristics that identify the broad array of antibodies that are contained within the genus, and because the genus may be so highly variant, the examples provided, as well as the generic term of "immunoglobulin", is insufficient to describe the genus, even when considered in light of the general knowledge in the art.
et al (British J. Dermatol., 2013, 168:412-421) and Hueber et al (Science Translational Med., 2010, 2(52):52ra72, p. 1-9).  The relevant art does not appear to teach any AI17 antibodies, other than secukinumab, brodalumab, and ixekizumab, which would be potentially useful in the claimed methods.
Furthermore, predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6): 30-36), in vitro assays typically rely on simple interactions of chemicals with a drug target, but any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column).  For the skilled artisan to practice the claimed invention, a full description of the structural features that would cause an agent to meet the claimed functional limitations, including modulating the activity of IL-17, being administered to a subject via the claimed method (i.e. oral delivery of the antibody shaped as a tissue-penetrating member, followed by penetration into the small intestine), and conferring therapeutic benefit to a subject with a disease or disorder associated with IL-17, is required.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the claimed method, i.e. would not be able to accurately predict if an agent would be able to perform the functions in the claimed method.
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality immunoglobulins that may not have the biological function that is recited in the present claims.  It should be noted that the claimed invention encompasses a genus of immunoglobulins that bind IL-17.  The administered antibodies must have the function of treating a condition associated with IL-17, and must produce fewer adverse reactions and/or a plasma fluctuation of between about 0.12 and 0.26% when orally administered as a solid dosage shaped as a tissue-penetrating member.  However, the instant specification does not demonstrate any AI17 antibody, 
Furthermore, the claims require administration of specific doses of the AI17 antibody.  In particular, the claims require that the AI17 antibody be administered in a range from 1 to 5 mg, or 1 to 10 mg, or 1 to 20 mg.  It is noted that the specification does not disclose any example of actual treatment of psoriasis, psoriatic arthritis, or any other IL-17-associated disease or condition.  The specification describes simulated plasma concentration profiles for secukinumab (Fig. 22a and 22b) and brodalumab (Fig. 23a and 23b), but does not specifically describe how these simulations were achieved.  Appendix 1 cites a website that was used to achieve the pharmacokinetic modeling, but recitation of this website was deleted in the 11/18/2020 amendment (in view of MPEP 608.01(VI)), and the furthermore, the website was non-functional.
Papp et al (British J. Dermatol., 2013, 168:412-421) teaches that various doses of secukinumab were administered to subjects with moderate-to-severe plaque psoriasis.  Significantly higher Psoriasis Area and Severity Index (PASI 75) scores were achieved with secukinumab administration at 3 x 75 mg and 3 x 150 mg doses at weeks 0, 4, and 8, but not at lower doses (i.e. 1 x 25 mg and 3 x 25 mg) (see abstract; Figs. 3 and 4).  The higher doses also produced a higher Investigator’s Global Assessment (IGA) response than the lower doses (Fig. 5).
In the instant case, although the specification suggests that oral administration of an AI17-antibody in the form of a solid, tissue-penetrating member that is inserted into the small intestine can utilize AI17antibody doses as low as 1 to 5 mg, or 1 to 10 mg, or 1 to 20 mg, the relevant art et al), and the limited disclosure of simulated pharmacokinetic parameters of the claimed methods, one of ordinary skill would not have concluded that Applicants were in possession of the claimed invention as evidenced by actual reduction to practice.
Furthermore, even if Applicants were to convincingly demonstrate that administration of secukinumab, brodalumab, or ixekizumab at 1 to 5 mg, or 1 to 10 mg, or 1 to 20 mg by the claimed methods were therapeutic for plaque psoriasis, psoriatic arthritis, or any other IL-17-assocaited disease or condition, the specification and relevant art has only adequately described these three antibodies, and any description of the claimed invention would be limited to these known antibodies, rather than the full breadth of the claims insofar as they read on any possible molecule that could be called an AI17 antibody.  The species disclosed (secukinumab, brodalumab, and ixekizumab) cannot be deemed to be predicative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) or 112 (pre-AIA ) first paragraph is severable from its enablement provision (See page 1115).
Applicant’s Arguments
Applicant argues that the claims are not directed to the entire genus of anti-interleukin-19 antibodies but rather to methods of delivering AI17-antibody, particularly in a solid form penetrated into the intestinal wall of a patient for degradation and release. Applicant argues that any AI17-antibody that is therapeutically effective when delivered by the way of parenteral injection, as common in the art, would be suitable for degradation and release therein (and further with less 
Applicant argues that the claims are amended to recite that the solid form of AI17-antibody is delivered or provided daily and that the AI17-antibody is one with parenteral injected delivery,…is capable of binding to and inhibiting activity of the interleukin-17 molecule to treat the disease and condition associated with the interleukin-17 molecule. Applicant argues that these amendments clarify that the AI17-antibody delivered in solid form into the intestinal wall are those which would be therapeutically effective by parenteral injection, though with less adverse reactions, at least in part because of providing the AI17-antibody daily rather than biweekly or monthly with parenteral injection. Applicant argues that providing the AI17-antibody daily, for example, the amount of AI17-antibody delivered to the patient at any one time would be less and there would also be lower steady state fluctuation of the AI17antibody and a smoother pharmacokinetic curve, leading to adverse reaction.  
Response to Arguments
	Applicant’s arguments have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the claims are drawn to methods of delivering AI17-antibodies rather than the antibodies themselves, although the claims are directed to a method of treating by delivering the AI17 antibodies to a subject, rather than the AI17 antibody itself, the same standard applies with regard to the written description requirement. As the Rochester Court made clear:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  

In response to Applicant’s argument that the claims are amended to recite that the solid form of AI17-antibody is delivered or provided daily and that the AI17-antibody is one with parenteral injected delivery,…is capable of binding to and inhibiting activity of the interleukin-17 molecule to treat the disease and condition associated with the interleukin-17 molecule, this amendment is insufficient to overcome the rejection. The amendment does not provide the specific AI17-antibody that is being delivered, such that one of skill in the art would know the identity of the antibody. The newly added limitation is directed to how the AI17-antibody is used (i.e., parenteral injection); however, this is not a description of the antibody itself. The claims identify the genus of AI17-antibodies solely by their functions of binding to and inhibiting activity of the IL-17 molecule, and treating a disease or condition associated with the IL-17 molecule. It should be noted that in some claims, the disease or condition is not specified. 
As held by the Court in University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405, it is not sufficient to describe a genus of solely in terms of its function because a functional description is only an indication of what the members of the genus do, and is not a description of the members themselves. A description by function alone does not provide any structural information about the members within the genus, such that the members of the genus can be distinguished from those that are excluded. In the absence of any structural features that are commonly possessed by members of the genus, one of skill in the art would not readily envisage the members of the genus. Furthermore, as noted in Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605 and Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991, a disclosure of only a method of making a gene and the function is also not sufficient to describe a genus, as a description of a gene’s function is only an indication of what the gene does, rather 
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 110 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 110 recites wherein the solid form AI17-antibody dose is provided daily so that a steady state daily fluctuation in a plasma concentration of the AI17-antibody is significantly less than that for the parenteral injection. This limitation does not further limit claim 38 because claim 38 has been amended to recite “providing daily a solid AI17-antiobdy…”. Thus, claim 38 already recites providing the solid form AI17-antiobdy daily.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Status
Claims 130 and 141 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646